DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “passenger detector”, “goods detector”, “association unit” in claims 1 - 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al (U.S. PG Pub. No. 2019/0279487).
With regards to claim 1,Hirose discloses an imager (e.g., “in-vehicle camera 70”) that images an inside of a vehicle at ¶¶ [0037], [0049], [0066], [0068] and FIG. 2.
Hirose discloses a passenger detector that detects a passenger inside the vehicle based on an image captured by the imager at ¶¶ [0065]-[0066](“The situation information acquirer 151 acquires situation information. The situation information is, for example, information such as information as to who the rider is, … The situation information acquirer 151 may perform face authentication of the rider recognized by the recognizer 130 or the in-vehicle camera 70…”), [0095](“Next, the situation information acquirer 151 determines whether or not the rider has boarded the vehicle”) and FIG. 5.
Hirose discloses a goods detector that detects each of goods inside the vehicle based on the image captured by the imager at ¶¶ [0049](“The presence, position, or the like of an item in the occupant compartment are detected on the basis of a detection result of at least one of an in-vehicle camera 70,”), [0068](“The situation information acquirer 151 analyzes the outline and position of the item recognized by the in-vehicle camera 70…”), [0095](“Next, the situation information acquirer 151 detects an item brought”) and FIG. 5.
Hirose discloses an association unit that generates association information by associating a specific one of the goods detected by the goods detector with a specific passenger detected by the passenger detector based on goods detection information representing each of the goods detected by the goods detector and passenger detection information representing the passenger detected by the passenger detector at ¶¶ [0065](“The situation information acquirer 151 acquires situation information. The situation information is, for example, …, which item has been brought into the vehicle by the rider…), [0072](“For example, upon determining that the rider is a guest, the detector 152 detects all items brought in by the guest as candidate forgotten items…”), [0096](“the detector 152 detects candidate forgotten items (step S110) on the basis of the situation information. Next, the detector 152 extracts a 
Hirose discloses a controller that performs predetermined control based on the association information generated by the association unit at ¶¶ [0065](“ The determiner 153 determines whether or not to notify the rider of the candidate forgotten item detected by the detector 152…”), [0096]-[0098] and FIGS. 5-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (U.S. PG Pub. No. 2019/0279487) in view of Amuduri et al (U.S. PG Pub. No. 2020/0024103).
With regards to claim 2, Hirose discloses the association unit associates the specific one of the goods with the specific passenger at ¶¶ [0065](“The situation information acquirer 151 acquires situation information. The situation information is, for example, …, which item has been brought into the vehicle by the rider…), [0072](“For example, upon determining that the rider is a guest, the detector 152 detects all items brought in by the guest as candidate forgotten 
Amuduri discloses an association unit associates a specific one of goods with a specific passenger based on a distance between each of the goods detected and the passenger at ¶ [0041]; to wit: “First, the controller may analyze images from the imaging device within the elevator car 103 and detect when a new passenger and new object are detected…The controller 210 performs video analysis to match an object to a passenger based on proximity of the object to the passenger, including when in transit boarding the elevator car 103... In other embodiments, the imaging devices 202 use mm wave technology to detect the distance between the object and the passenger. For example, if a distance between a passenger and object is less than a threshold limit distance, then it is determined that the object belongs to the passenger.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to associate a specific one of goods with a specific passenger based on a distance between each of the goods detected and the passenger, as taught by Amuduri, when associating a specific one of goods with a specific passenger according to Hirose.  The motivation for doing so comes from Amuduri, which discloses, “Typically, passengers keep their belongings close to themselves and will board with their objects and set the objects next to them.”  (¶ [0041]).  Therefore, it would have been obvious to combine Hirose with Amuduri to obtain the invention specified in this claim.
With regards to claim 3, Amuduri discloses that, when the goods detector detects each of goods for a first time, the association unit associates each of the goods that have been .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (U.S. PG Pub. No. 2019/0279487) in view of Takashi (JPO Pub. No. 2011-091705)
With regards to claim 4, Hirose discloses determining that a passenger has left each of the goods inside the vehicle at ¶¶ [0096]-[0098](“Upon determining that the rider has alighted the vehicle, the detector 152 detects a candidate forgotten item that is left…”), but does not specify that the goods have been left when a distance between each of the goods and the passenger, which has been associated by the association unit, is equal to or more than a predetermined threshold value. However, this limitation was known in the art:
Takashi discloses that, when a distance between each of the goods and the passenger, which has been associated by the association unit, is equal to or more than a predetermined threshold value, the controller determines that the passenger has left each of the goods at ¶ [0033]; to wit: “Here, the object 23 is a baggage left behind by the person 22. However, in the stage of a frame (a2), since it is not sufficiently separated from the phenomenon detection part 106 of the distance of the person 22 and the object 23 yet, it does not judge with a desertion .
Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (U.S. PG Pub. No. 2019/0279487) in view of Amuduri et al (U.S. PG Pub. No. 2020/0024103) and Takashi (JPO Pub. No. 2011-091705).
With regards to claims 5 - 6, the steps performed by the apparatuses of these claims are taught by Takashi for the same reasons as were presented with respect to claim 4, which is another apparatus claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668